EXHIBIT 10.1
 
 
 
Termination Agreement for Option Agreement Subscription Agreement
 
This Agreement is an agreement dated as of August 16, 2010 terminating (i) the
Option Agreement (the “Option Agreement”) entered into as of the 5th day of
March, 2010 between Sage Gold Inc. (“Sage”), Borealis Mining Company (“BMC”) and
Gryphon Gold Corporation (“Gryphon”) as amended on March 26, 2010, April 19,
2010, April 28, 2010 and June 15, 2010, and (ii)  the Subscription Agreement
(the “Subscription Agreement”) entered into as of the 5th day of March, 2010
between Sage and Gryphon, as amended on March 26, 2010 and April 28, 2010.
 
WHEREAS:
 
A.  
Sage, BMC and Gryphon entered into the Option Agreement, as amended, which
contains express termination provisions;

 
B.  
Sage and Gryphon entered into the Subscription Agreement, as amended, which does
not contain express termination provisions;

 
C.  
Sage, BMC and Gryphon wish to terminate the Option Agreement and Sage and
Gryphon wish to terminate the Subscription Agreement, in each case by mutual
consent;

 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, the receipt and sufficiency of which is hereby
acknowledged and upon and subject to the terms and conditions hereafter set out,
the parties agree as follows:
 
1.  
Sage, BMC and Gryphon hereby agree and confirm that the Option Agreement, as
amended shall be terminated from and effective the date hereof and all
obligations of the parties thereunder shall be terminated, with the exception of
Section 17.3 (Confidentiality) which shall remain in force and effect in
accordance with its terms.

 
2.  
Sage and Gryphon hereby agree and confirm that the Subscription Agreement, as
amended shall be terminated from and effective the date hereof and all
obligations of the parties thereunder in respect of the subscription for units
of Gryphon by Sage on or before August 16, 2010 and having an aggregate
subscription price of US$200,000 shall be terminated and be of no force or
effect.

 
3.  
Sage on the one hand and Gryphon and BMC on the other, agree that, other than
expressly stated in section 1 above, neither Sage nor Gryphon and BMC  shall
have any obligations to the other, or liability in respect thereof, in
connection with the Option Agreement, the Subscription Agreement or transactions
relating thereto.

 
4.  
Each of Sage, BMC and Gryphon hereby agrees that it will not, and none of its
officers, directors, agents, or employees will, in any way disparage, defame,
deprecate, denigrate, defame, vilify, libel, slander, place in a negative light,
or in any other way harm or attempt to harm the reputation, good will, or
commercial interest of any other party to this Agreement.



 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement may be executed in any number of counterparts, each of which will
be considered to be an original and together will constitute one and the same
document.
 
IN WITNESS WHEREOF the parties have duly executed this Agreement on date set
forth on the first page of this Agreement.
 

 
SAGE GOLD INC.
     
By:
/s/ C. Nigel Lees
   
Name:
C. Nigel Lees
   
Title:
President and CEO




 
BOREALIS MINING COMPANY
     
By:
/s/ John L. Key
   
Name:
John L. Key
   
Title:
Managing Member




 
GRYPHON GOLD CORPORATION
     
By:
/s/ John L. Key
   
Name:
John L. Key
   
Title:
CEO

 
 

 
 

--------------------------------------------------------------------------------

 
